Citation Nr: 0947871	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for 
the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1937 to 
November 1941.  He died in January 1993.  The Appellant is 
the surviving spouse. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a November 2004 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied service 
connection for the cause of the Veteran's death; after the 
Appellant was notified of the adverse determination and of 
her procedural and appellate rights, she did not appeal the 
rating decision and the rating decision became final by 
operation law based on the evidence then of record. 

2.  Evidence submitted since the March 1993 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for the cause of Veteran's death.  

3.  The Veteran did not serve on active duty during a period 
of war.



CONCLUSIONS OF LAW

1.  The March 1993 rating decision by the RO, denying service 
connection for the cause of the Veteran's death, became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

2.  New and material evidence has not been presented to 
reopen the previously denied claim of service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

3.  The Veteran's period of service does not meet the service 
requirements to confer entitlement to the Appellant for 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
1541(a) (West 2002); 38 C.F.R. § 3.3(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for dependency and indemnity compensation, the 
VCAA notice must include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his death, (2) an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided post-adjudication VCAA notice by letters, 
dated in June 2005, in February 2008, and in June 2009. 



On the claim to reopen, the Appellant was notified of the 
type of evidence needed to reopen the previously denied claim 
of service connection for the cause of Veteran's death.  The 
Appellant was notified that new and material was needed to 
reopen the claim, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason that 
the claim was previously denied; that is, the lack of 
evidence linking the Veteran's death to service or a service-
connected disability.  The notice should include a statement 
that the Veteran was service-connected for back and leg 
disabilities at the time of his death; an explanation of the 
evidence and information required to substantiate the claim 
of service connection for the cause of death based on the 
service-connected disabilities, that is, a service-connected 
disability caused or contributed to the cause of the 
veteran's death, and an explanation of the evidence and 
information required to substantiate the claim based on any 
condition not yet service connected, that is, cerebrovascular 
accident, atherosclerotic peripheral vascular disease, or 
hypertension as shown on the death certificate.

The Appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency such as private medical records.  She was 
also notified that upon her authorization VA would obtain any 
non-Federal records on her behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (elements of a new and material evidence 
claim).

As the VCAA notice was furnished after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated, as evidenced by supplemental statement of the 
case dated in October 2009.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

On the claim for death pension, as the question before the 
Board is whether the Veteran had qualifying service to confer 
eligibility to the Appellant for nonservice-connected pension 
benefits and as the facts are not disputed, and where as 
here, the interpretation of the law is dispositive of the 
appeal, neither the duty to notify nor the duty to assist 
provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records. 

As there is no indication of the existence of additional 
evidence to substantiate the Appellant's claim of service 
connection for the cause of the Veteran's death, no further 
assistance to the Appellant in developing the facts pertinent 
to the claim is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran died in January 1993.  The death certificate 
shows that the cause of death was cerebrovascular accident 
due to atherosclerotic peripheral vascular disease.  Other 
significant conditions contributing to the cause of death 
were hypertension and smoking.  The Appellant was shown as 
the Veteran's surviving spouse.  

At the time of death, the Veteran's service-connected 
disabilities were degenerative changes of the lumbar spine, 
rated 40 percent disabling, and residuals of an ununited 
fracture of the left tibia and fibula with deformity, rated 
30 percent disabling; and the combined rating was 60 percent.

In February 1993, the Appellant filed a claim of service 
connection for the cause of the Veteran's death.  

In a rating decision in March 1993, the RO denied the 
Appellant's claim of service connection for the cause of the 
Veteran's death on the grounds that service treatment records 
were negative for any heart, vascular or hypertension disease 
in-service or within the 12 month period thereafter, and on 
the grounds that there was no evidence that the Veteran's 
service-connected lumbar spine disability or his ununited 
fracture of the left tibia and fibula disability contributed 
to the Veteran's death. 

In a letter dated in March 1993, the RO notified the 
Appellant of the adverse determination and of her procedural 
and appellate rights.  The Appellant did not appeal the 
rating decision and by operation of law the rating decision 
became final based on the evidence then of record. 


The evidence of record at the time of the rating decision in 
March 1993 included the service treatment records, VA and 
private medial records, a copy of the Veteran's death 
certificate, and a copy of the Veteran's certification of 
Military Service, which confirmed that the Veteran had active 
duty from November 3, 1937, to November 24, 1941. 

The service treatment records contain no complaint, finding, 
history, diagnosis, or treatment of a cerebrovascular 
accident, artherosclerotic peripheral vascular disease; or 
hypertension.  

After service, private medical records documented severe 
occlusive disease in several arteries, dating to 1975.  In 
1984, history included coronary artery disease with 
myocardial infarction.  In 1985, the Veteran had a transient 
ischemic attack. In 1992, hypertension was noted.  

In November 2004, the Appellant submitted an application to 
reopen the claim of service connection for the cause of the 
Veteran's death. 

Legal Criteria

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996). 

As the application to reopen was received after August 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.159. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

Regardless of what the RO did, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  The Board will therefore 
determine whether new and material evidence has been 
presented.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001). 

As stated above, claim of service connection for the cause of 
the Veteran's death was denied on the grounds that there was 
no evidence of heart disease, vascular disease, or 
hypertension during service or within the 12 month period 
thereafter, and no evidence that the Veteran's service-
connected disabilities of the lumbar spine and of the left 
tibia and fibula contributed to his death.



The additional evidence since the rating decision by the RO 
in March 1993 includes a copy of the Veteran's death 
certificate.   This evidence is redundant, that is, 
repetitive of evidence previously considered, and redundant 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156. 

The evidence also includes a copy of a service treatment 
record.  The evidence is not new and material as it is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, service treatment records 
documenting the Veteran's service-connected injuries 
sustained in a vehicle accident.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

The evidence includes a statement from the Veteran's 
employer, dated in May 1978, that the Veteran took early 
retirement because of his physical condition.  This evidence 
is not new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, the evidence does not relate to heart disease, vascular 
disease, or hypertension as having onset in service or within 
the 12 month period thereafter, and as the evidence precedes 
the Veteran's death in 1993, the evidence does not relate the 
Veteran's service-connected disabilities of the lumbar spine 
and of the left tibia and fibula in any way to the Veteran's 
death. 

The evidence also includes a statement, dated in April 1980, 
in which the Veteran listed his health problems as vascular 
disease and high blood pressure.  The evidence is not new and 
material as it is cumulative, that is, supporting evidence of 
previously considered evidence, namely, evidence of vascular 
disease and high blood pressure, hypertension, first 
documented many years after service.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

As the additional evidence is not new and material, the claim 
of service connection for the cause of the Veteran's death is 
not reopened, and the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Nonservice-Connected Death Pension

Basic entitlement to a monthly benefit payable by the 
Department of Veterans Affairs to a surviving spouse because 
of a Veteran's nonservice-connected death exists if the 
Veteran had qualifying service during a period of war or, at 
the time of death, the Veteran was receiving or was entitled 
to receive compensation or retired pay for a service-
connected disability based on wartime service.  38 C.F.R. 
§ 3.3(b)(3).

Where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

At the time of his death, the Veteran was service-connected 
for disabilities of the lumbar spine and of the left tibia 
and fibula, however, the Veteran's DD-214 confirms that he 
did not serve on active duty during a period of war, so his 
service-connected disabilities were not based on wartime 
service.  

Consequently, the Board finds that there is no legal basis 
for the Appellant's claim for nonservice-connected death 
pension.  As the law, and not the evidence, is dispositive in 
this case, the Appellant's claim must be denied because of 
lack of legal entitlement.  







ORDER


As new and material evidence has not been presented, the 
claim of service connection for the cause of the Veteran's 
death is not reopened, and the appeal is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


